DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Claims 6 and 15 are each indefinite at least because:
a) each claim recites the term “the second amount of measurement data” which lacks antecedent basis, thus it is unclear what “the second amount of measurement data” represents, or whether the claim should depend from claims 2 and 11, respectively, where the term first appears; and/or
b) each claim requires that the estimate of “the first updated value of the parameter of interest at one measurement site” is based on “the second amount of measurement data associated (with?) the measurements at a plurality of the one or more measurement sites”, which is unclear because it appears anachronistic; according to claims 1 and 10, respectively, the estimation of the first updated value is based on the first amount of measurement data; and further, the second amount of measurement data is acquired using the first updated parameters, after the first updated value is estimated.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hench (US 2016/0202193 A1).
Regarding claims 1, 10 and 19, Hench discloses a metrology system and method of operation (Figs.1 and 2); including:
a) an x-ray illumination subsystem 110 configured to illuminate a semiconductor structure 101 with x-ray radiation 117 at each of one or more measurement sites 102 (par.0056) in accordance with each of a subset of an initial sequence of measurements associated with each of the one or more measurement sites (pars.0066 and 0075);
b) an x-ray detector 116 configured to detect a first amount of measurement data associated with the measurements of the subset of the initial sequence of measurements at each of the one or more measurement sites in response to the illumination 117 provided by the x-ray illumination subsystem 110 (par.0056); and a computing system configured to:
c) estimate an initial value of a parameter of interest characterizing the semiconductor structure 101 disposed at each of the one or more measurement sites 102 (par.0066);
d) determine the initial sequence of measurements of the semiconductor structure by the metrology system at each of the one or more measurement sites (pars.0059 and 0075), where each measurement of the initial sequence of measurements is characterized by a different value of one or more metrology system parameters that define a configuration of the metrology system (par.0059);
e) estimate a first updated value of the parameter of interest characterizing the semiconductor structure at each of the one or more measurement sites based on the first amount of measurement data associated with each of the one or more measurement sites (par.0066);
f) determine a first updated sequence of measurements of the semiconductor structure by the metrology system at each of the one or more measurement sites (par.0066), where each measurement of the updated sequence of measurements is characterized by a different value of one or more metrology system parameters (par.0066).

With respect to claims 2, 11 and 20, Hench further discloses:
g) the x-ray illumination subsystem 110 illuminates the semiconductor structure 101 with x-ray radiation 117 at each of one or more measurement sites 102 in accordance with each of a subset of the first updated sequence of measurements associated with each of the one or more measurement sites (pars.0066 and 0075);
h) the x-ray detector 116 detects a second amount of measurement data associated with the measurements of the subset of the first updated sequence of measurements at each of the one or more measurement sites 102 in response to the illumination 117 provided by the x-ray illumination subsystem 110 (par.0066); where the computer is further configured to:
i) estimate a measurement uncertainty associated with an estimation of a value of the parameter of interest based on the first updated sequence of measurements of the semiconductor structure by the metrology system at each of the one or more measurement sites (“maximize the measurement precision”, where precision is a measure of uncertainty, par.0066; “stochastics…of the measurement process” is also a measure of uncertainty, par.0073; “estimate of measurement precision”, par.0076);
j) estimate a second updated value of the parameter of interest characterizing the semiconductor structure at each of the one or more measurement sites based on the second amount of measurement data (par.0066); and
k) determine a second updated sequence of measurements of the semiconductor structure by the metrology system, where each measurement of the second updated sequence of measurements is characterized by a different value of one or more metrology system parameters (par.0066).

With respect to claims 3 and 12, Hench further discloses that the initial sequence of measurements at one of the one or more measurement sites is different from the initial sequence of measurements at another of the one or more sites (may be the same or different, par.0067; also see par.0084).

With respect to claims 4 and 13, Hench further discloses that the initial sequence of measurements at one of the one or more measurement sites is the same as the initial sequence of measurements at another of the one or more sites (may be the same or different, par.0067).

With respect to claims 5 and 14, Hench further discloses that the subset of the initial sequence of measurements associated with each of the one or more measurement sites may be one measurement (“sub-sampling the set of possible measurement parameters and select the sample which optimizes an appropriate measure of the desired measurement precision” allows for the possibility that the optimal sample may be one combination of parameters for a single measurement at a measurement site, par.0075).

With respect to claims 7 and 16, Hench further discloses that the determining the first updated sequence of measurements includes an optimization of measurement uncertainty and/or measurement time (τ) (par.0066).

With respect to claims 8 and 17, Hench further discloses that the illuminating the semiconductor structure at one measurement site occurs simultaneously with the determining of the first updated sequence of measurements at a second measurement site (“real time” implies that optimization for the first measurement site may take place while measurements at the second site are taken, pars.0066 and 0088).

With respect to claims 9 and 18, Hench further discloses that the determining of the first updated sequence of measurements at a first measurement site occurs before the illuminating of the semiconductor structure at a second measurement site (one target measurement optimized based on prior measurement at another target, par.0067).

Allowable Subject Matter
Claims 6 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner Note #1:  As best understood by the Examiner, claim 2 is an intervening claim for claim 6, and claim 11 is an intervening claim for claim 15, in order to resolve the antecedent basis issue for “the second amount of measurement data”.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither teaches nor reasonably suggests the additional limitation that estimating the first updated value of the parameter of interest characterizing the semiconductor structure at one measurement site of the one or more measurement sites is based on the second amount of measurement data associated with the measurements at a plurality of the one or more measurement sites, as required by the combinations as claimed in each of claims 6 and 15.
Hench teaches that the first updated value of the parameter of interest for a given measurement site may be based on a first amount of measurement data associated with another measurement site (par.0067); however, there is no suggestion that the first updated parameter for a given measurement site is based on second amounts of measurement data at a plurality of measurement sites as defined by parent claims 2 and 11, respectively.



Response to Arguments
Applicant's arguments with respect to claims 1, 10 and 19 over Hench have been fully considered but they are not persuasive.  Applicants argue that the claims require that the first amount of measurement data is taken with only a subset of the initial sequence of measurements for each of the plurality of measurement sites, and that Hench uses an entire initial sequence of measurements, not a subset thereof.  The Examiner respectfully disagrees on both points.

First, the Examiner wishes to point out that, due to the open-ended language of the claims, the first amount of measurement data may include measurements from a subset (as low as one measurement) to all of the measurements in the initial sequence.  Because of this, the Examiner disagrees with Applicants that the claims are limited to “only a subset of the initial sequence” (Remarks, pp.15).

Second, assuming for the sake of argument that the claims are limited to “only a subset” of the initial sequence, Hench teaches in par.0075 that the process may be initialized with an optimized sub-sample of measurements out of a larger sample of measurements for a given site.  As broadly as claimed, the initial sequence for a given site is the sample from which a model-optimized subset of measurements are used for acquiring the first amount of measurement data.

Both points follow for the subsets of updated sequences as claimed in claims 2, 11 and 20, where the subsets may include as many as all of the measurements in the updated sequence, as broadly as claimed; and par.0075 states that the refinement steps may be model-optimized, where Hench leaves open the ability to sub-sample a sample set of measurements for a given site.  In this arrangement, every updated sequence may be sub-sampled based on the model optimizations to have fewer (or different) measurements than the sequence determined from the preceding measurement data.
For at least these reasons, Applicants’ arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884